EXHIBIT 10.8

NINTH AMENDMENT

TO

STANDARD MANUFACTURING AGREEMENT

BETWEEN

TERADYNE, INC.

AND

FLEXTRONICS SALES & MARKETING NORTH ASIA (L) LTD

THIS NINTH AMENDMENT (this “Amendment”) is made as of September 17, 2012 (the
“Effective Date”) by and between Teradyne, Inc., a Massachusetts corporation
having a place of business at 600 Riverpark Drive, North Reading, Massachusetts
01864 (“Customer”), and Flextronics Sales & Marketing North Asia (L) LTD with an
office at Financial Park Labuan Complex Unit 7(D), Main Office Tower Jalan
Merdeka, 87000 W. P. Labuan Malaysia (successor in interest to Flextronics
Corporation) (“Supplier”). This Amendment replaces and supersedes in its
entirety the Seventh Amendment to the Master Agreement dated August 29, 2011.

W I T N E S S E T H:

WHEREAS, Customer and Solectron Corporation entered into a Standard
Manufacturing Agreement on November 24, 2003 (the “Master Agreement”), as
amended by the Amendment 1 to Standard Manufacturing Agreement dated January 18,
2007 and the Second Amendment to Standard Manufacturing Agreement dated
August 27, 2007 under which Supplier manufactures and sells to Customer certain
board assemblies and provides other products and services, more specifically
described thereunder; and

WHEREAS, on October 1, 2007, Solectron Corporation was acquired by Flextronics
International Ltd. and by operation of the merger agreement Flextronics
Corporation (“Flextronics”) became a party to the Master Agreement as amended
with all of the rights, privileges, duties and obligations of Solectron
Corporation thereunder; and

WHEREAS, Customer and Supplier entered into the Third Amendment to the Master
Agreement dated March 27, 2008; the Fourth Amendment to the Master Agreement
dated December 18, 2008; the Fifth Amendment to the Master Agreement dated
July 17, 2009, by which the parties rescinded the Fourth Amendment and agreed to
allow Supplier to sell certain of Customer’s Products directly to third parties;
the Sixth Amendment to the Master Agreement dated July 27, 2009 to provide for
the treatment of certain high value inventory items purchased by Supplier and
adjustments pursuant to an agreed return on invested capital formula; the
Seventh Amendment to the Master Agreement dated August 29, 2011 to implement an
Upside Program to allow the parties to respond more effectively to end-market
demand increases for the FLEX family of automatic test equipment system
products; and the Eighth Amendment to the Master Agreement dated April 13, 2012
to implement a modified Business Continuity Program; and



--------------------------------------------------------------------------------

WHEREAS, Customer and Supplier desire to enter into a Ninth Amendment to
implement a modified Upside Program (as defined below) and to replace and
supersede in its entirety the Seventh Amendment.

NOW, THEREFORE, the parties hereto agree as follows (the “Amendment”):

 

1.0 Capitalized Terms. All capitalized terms not defined herein shall have the
meanings ascribed to them in the Master Agreement as amended. All references to
“Supplier” in the Master Agreement and all amendments thereto shall be deemed to
mean and include Flextronics, its divisions and subsidiaries. Flextronics may
assign some or all of its rights and obligations under the Master Agreement as
amended to an affiliated Flextronics entity.

 

2.0 Amendment.

2.1 Upside Program. The parties acknowledge that the J750, IFLEX, MFLEX and
UFLEX Product builds in the FLEX family of automatic test equipment system
products (“Upside Systems”) manufactured for Customer under the Master Agreement
require long lead times, yet Customer sells these Products into a dynamic
marketplace subject to weekly changes in end-user demand. Consequently the
parties agree to work together in good faith as described herein to implement
the “Upside Program” - a system under which Customer will issue weekly rolling
twenty (20) week forecasts for the Upside Systems in a form similar to that
attached at Exhibit A to this Amendment, or as otherwise mutually agreed between
the parties.

2.2 Authorization, Expectation. Supplier is authorized to procure materials,
parts or components on behalf of Customer for Upside Systems as directed by
written Customer forecasts. The parties agree that, although the number of
Upside Systems and the corresponding Customer funding obligations may be in any
mutually agreed amount, the parties expect the average number of Upside Systems
subject to this Amendment at any point to be approximately twenty (20) to one
hundred (100) Upside Systems.

2.3 Financial and Materials Responsibility. Customer agrees be financially
responsible for all materials obtained by Supplier pursuant to this Amendment
and as illustrated in Exhibit A. Supplier agrees to use commercially reasonable
efforts to expedite in materials when required, use materials to fulfill
Customer Purchase Orders, hold materials in inventory, or push out, cancel or
mitigate materials costs based on Purchase Orders placed and Upside Systems
forecasted demand. Supplier agrees to exclude Upside Systems from the load for
the purposes of measuring load verses commit.

2.4 The Upside Fund. The gross amount of the upside funding is [    ]*. [    ]*.
The parties agree the model for calculating the funds required to support the
Upside Program is set forth in Exhibit A.

 

2



--------------------------------------------------------------------------------

2.5 Quarterly Meetings and Monitoring. Customer and Supplier will meet at least
quarterly to review and monitor the results of the Upside Program and make
mutually agreed changes to the Upside Program.

2.6 Cancellation of Upside Program. Either party may terminate the Upside
Program at any time with thirty (30) days written notice to the other. In the
event of a termination of the Upside Program, Customer agrees to compensate
Supplier for material inventory acquired hereunder or as set forth in the Master
Agreement as amended. After undertaking good faith efforts to mitigate Upside
Program costs and liabilities, Supplier shall refund to Customer the Upside Fund
less any costs and liabilities in accordance with the Master Agreement as
amended.

 

3.0 Effect of Amendment. Except as expressly modified by the terms of this
Amendment, all terms and conditions of the Master Agreement and the prior
amendments thereto shall remain in full force and effect, except that this Ninth
Amendment shall replace and supersede in its entirety the Seventh Amendment.
Notwithstanding anything to the contrary contained herein, in the event of a
conflict between the provisions of this Amendment and those of the Master
Agreement or the prior amendments thereto, the provisions of this Amendment
shall be controlling with respect to the subject matter hereof.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the Effective Date.

 

FLEXTRONICS SALES & MARKETING

NORTH ASIA (L) LTD

    TERADYNE INC. By:  

/s/ Manny Marimuthu

    By:  

/s/ Jim Federico

Printed:  

Manny Marimuthu

    Printed:  

Jim Federico

Title:  

Director

    Title:  

V.P. & G.M. of Global Operations

Date:  

 

    Date:  

9/12/12

* - Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission.

 

3



--------------------------------------------------------------------------------

EXHIBIT 10.8

Exhibit A

UPSIDE FUNDING MODEL

[    ]*

* - Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission.